COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MANUEL GARCIA,                                            )
                                                                              )              
No.  08-04-00212-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
248th District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of Harris County, Texas
Appellee.                           )
                                                                              )                    (TC# 981580)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Manuel Garcia
attempts to appeal a conviction for the offense of sexual assault.  Appellant pleaded guilty to the offense, and
in accordance with his plea bargain agreement with the State, the trial court
sentenced Appellant to 15 years=
imprisonment in the Institutional Division of the Texas Department of Criminal
Justice.  Finding that Appellant has no
right of appeal, we dismiss the appeal.
Rule 25.2(a)(2) governs
the defendant=s right
to appeal in a criminal case:




A defendant in a
criminal case has the right of appeal under Code of Criminal Procedure article
44.02 and these rules.  The trial court
shall enter a certification of the defendant=s
right of appeal in every case in which it enters a judgment of guilt or other
appealable order.[1]  In a plea bargain case--that is, a case in
which the defendant=s plea of
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant--a defendant may
appeal only:
 
(A)       those matters that were raised by written
motion filed and ruled on before trial, or
 
(B)       after getting the trial court=s permission to appeal.
 
Tex.R.App.P.
25.2(a)(2).
On June 1, 2004,
Appellant filed his pro se notice of appeal.  On July 20, 2004, this clerk=s office notified Appellant that the
trial court has indicated in the court=s
certification that this is a plea-bargain case and Appellant has no right of
appeal.  The record supports the trial
court=s
certification.  Article 44.02 of the
Texas Code of Criminal Procedure provides:
A defendant in any
criminal action has the right of appeal under the rules hereinafter prescribed,
provided, however, before the defendant who has been convicted upon either his
plea of guilty or plea of nolo contendere before the court and the court, upon
the election of the defendant, assesses punishment and the punishment does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant
and his attorney may prosecute his appeal, he must have permission of the trial
court, except on those matters which have been raised by written motion filed
prior to trial.  This article in no way
affects appeals pursuant to Article 44.17 of this chapter.
 
Tex.Code
Crim.Proc.Ann. art. 44.02 (Vernon 1979).
Because the trial
court did not give Appellant permission to appeal, Appellant has no right of
appeal.  Accordingly, the appeal is
dismissed.
 
 
September
2, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)




[1]
Rule 25.2(d) requires that the trial court certify whether the defendant has a
right of appeal under Rule 25.2(a)(2).  See
Tex.R.App.P. 25.2(d).